 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KYNTREL T. JACKSON,

 9                              Plaintiff,                 Case No. C18-1508-RSM-JPD

10          v.                                             ORDER DENYING AS MOOT
                                                           PLAINTIFF’S MOTION TO ENTER
11   SHAWNA PATZKOWSKI, et al.,                            EVIDENCE

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff, who is proceeding pro

15   se, has filed a “motion to enter evidence,” asking the Court to file the attached “evidence” for

16   defendants if needed for pretrial discovery. Dkt. 54. Defendants ask the Court to deny the

17   motion as moot because plaintiff’s evidence has already been filed on the docket and there is no

18   additional relief the Court can grant. Dkt. 55. Defendants point out that it was not appropriate

19   for plaintiff to file evidence/exhibits unconnected to a motion properly before the Court, but they

20   do not move to strike, instead reserving the right to challenge the authenticity and admissibility

21   of the “evidence” submitted by plaintiff in any future motion before the Court and at trial. Id.

22          Having considered the parties’ submissions, the Court DENIES plaintiff’s motion, Dkt.

23   54, as moot. Plaintiff is reminded that he may not file discovery requests or responses with the


     ORDER DENYING AS MOOT
     PLAINTIFF’S MOTION TO ENTER
     EVIDENCE - 1
 1   Court and instead must serve them directly on defendants. In addition, plaintiff should refrain

 2   from filing “evidence” with the Court unless it is attached to a motion asking for relief beyond

 3   simply filing the evidence on the docket.

 4          The Clerk is directed to send copies of this order to the parties and to the Honorable

 5   Ricardo S. Martinez.

 6          Dated this 26th day of February, 2019.



                                                  A
 7

 8
                                                   JAMES P. DONOHUE
 9                                                 United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING AS MOOT
     PLAINTIFF’S MOTION TO ENTER
     EVIDENCE - 2
